DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Specie I, Fig. 4, claims 1-12 in the reply filed on 05/06/2021 is acknowledged.  The traversal is on the ground(s) that, allegedly, “Paragraphs 41-42 clearly describes, and Fig. 5 clearly illustrates, an embodiment whereby the magnetic actuator of Species I is used in combination with the voltage piezoelectric actuator of Species II to ultimately cause the electrical fuse conductor 154 to move (see Fig. 5 showing the magnetic actuator 152 and the piezoelectric material 172). Thus, Species I and II are not necessarily mutually exclusive. Further, the Restriction Requirement prevents Applicant from claiming the Fig. 5 embodiment that includes the magnetic actuator and the voltage piezoelectric actuator”.  
This is not found persuasive because Species I and II are mutually exclusive, since the Specie either has the piezoelectric actuator (Fig. 5) or does not have one (Fig. 4). Further, the Office has clearly stated in the outstanding Election/Restriction requirement: “Should applicant traverse…applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case”. However, Applicant has failed to do so. Accordingly the restricted Species are not obvious variants of each 
In view of the above, the requirement is still deemed proper and is therefore made FINAL.
The non-elected claims 13 and 14 are withdrawn from further consideration on the merits. The Office action on the elected claims 1-12 follows.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an “actuator” in claims 5 and 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in par. [0041] of the specification (pertained to the actuator (152)) and depicted on Fig. 4, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0050226 to Schellekens et al. (hereafter “Schellekens”, cite din IDS) in view of US .
Regarding claim 1, Schellekens discloses an electrical coil assembly (Fig. 3, 4), comprising: an electrical coil (32) including a substrate (33) and an electrical conductor (36) supported by the substrate, the electrical coil defining at least two exposed regions (see “T3” on Fig. 4; par. [0061]); and a fuse element including an electrical fuse conductor (41) proximate to the electrical coil, the fuse element is in an engaged position whereby the electrical fuse conductor is in electrical communication with the at least two exposed regions, such that current flows from a first one of the two exposed regions through the electrical fuse conductor to a second one of the two exposed regions (Fig. 3).
Schellekens does not disclose: that the fuse element movable from a disengaged position whereby the electrical fuse conductor is spaced from the at least two exposed regions, to an engaged position whereby the electrical fuse conductor is in electrical communication with the at least two exposed regions, such that current flows from a first one of the two exposed regions through the electrical fuse conductor to a second one of the two exposed regions, wherein the electrical coil assembly is responsive to a magnetic field between approximately 1 Tesla and 5 Tesla so as to urge the fuse element to move from the disengaged position to the engaged position.
Minke discloses (Fig. 1) an electrical switching and protection device (1) comprising: the fuse element (12) movable from a disengaged position whereby the electrical fuse conductor (7, 8, 11) is spaced from the at least two exposed regions (3) (Fig. 1), to an engaged position (par. [0022]) whereby the electrical fuse conductor is in electrical communication with the at least two exposed regions (3), such that current flows from a first one of the two exposed regions through the electrical fuse conductor to a second one of the two exposed regions (par. [0022]), wherein 
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Schellekens according to the teachings of Minke by substituting the fuse (41) of Schellekens with the electrical switching and protection device of Minke, so the resulting combination would comprise: the fuse element movable from a disengaged position whereby the electrical fuse conductor is spaced from the at least two exposed regions, to an engaged position whereby the electrical fuse conductor is in electrical communication with the at least two exposed regions, such that current flows from a first one of the two exposed regions through the electrical fuse conductor to a second one of the two exposed regions, wherein the electrical coil assembly is responsive to a magnetic field so as to urge the fuse element to move from the disengaged position to the engaged position, in order to provide reliable switching capabilities for the coil circuit of Schellekens and also to achieve a more reliable and effective protection device for the coil circuit of Schellekens that occupies reduced space as compared to a conventional fuse (Minke, par. [0003]-[0006]). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, the Schellekens-Minke combination still does not explicitly disclose that 
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any optimal workable magnetic field ranges for the Schellekens-Minke combination, including as claimed, in order to achieve desired electrical (i.e., protection) characteristics while not exceeding targeted production costs of the apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
Regarding claim 2, Minke discloses that the fuse element (12) is movable to the engaged position whereby the electrical fuse conductor (7, 8, 11) is in mechanical contact with the at least two exposed regions (3), (par. [0022]).
Regarding claim 3, Schellekens as modified by Minke discloses that the fuse element ( is responsive to a magnetic resonance imaging machine (e.g., see element (52) on Fig. 3 of Schellekens, par. [0002], etc.) so as to move from the disengaged position to the engaged position (par. [0022] of Minke).
Regarding claims 4 and 9, Schellekens as modified by Minke discloses that the electrical conductor (36) is supported by a first face of the substrate (33) (Fig. 3 of Schellekens), and the electrical coil (32) is arranged in a folded position so as to define a first plurality of folded edges (i.e., the edges are the sides of the rectangle formed by the conductor (36), Fig. 3 of Schellekens) defining the at least two exposed regions (see “T3” on Fig. 4; par. [0061] of Schellekens), so when the electrical fuse conductor is in the engaged position, at least two of the first plurality of folded edges are electrically coupled to one another via the electrical fuse conductor (Fig. 3 of Schellekens).

Regarding claims 10 and 11, Minke discloses that the electrical coil assembly (see “coil”) in par. [0022]) further comprising a bias element that is the at least one spring element in contact with the electrical fuse conductor so as to bias the electrical fuse conductor (7, 8, 11) in the disengaged position and supporting the electrical fuse conductor (7, 8, 11) in the disengaged position (see “the rod 6 is moved upward against a spring force due to a magnetic force”, emphasis added, par. [0021]-[0022]).

Allowable Subject Matter

Claims 6-8 and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter
Regarding claims 6 and 12, the limitations of claim 6 (“wherein the actuator is configured to move along a longitudinal direction when the electrical coil assembly is exposed to the magnetic field, so as to cause the electrical fuse conductor to move along a transverse direction that is substantially perpendicular to the longitudinal direction”) in combination with all of the limitations of claims 1 and 5, are to render the combined subject matter and claim 12 depending 
Regarding claims 7 and 8, the limitations of claim 7 (“wherein the actuator defines a top surface and a bottom surface opposite the top surface, and the electrical fuse conductor defines a top surface and a bottom surface opposite the top surface, and the bottom surface of the actuator is configured to ride along the top surface of the electrical fuse conductor when the electrical coil assembly is exposed to the magnetic field”) in combination with all of the limitations of claims 1 and 5, are to render the combined subject matter and claim 8 depending therefrom allowable over the prior art of record taken alone or in combination.

Conclusion

The additional documents made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various electrical switching devices with movable fuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835